DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a vehicle powered by a fuel cell power plant or a method of conserving water in a power plant of a vehicle comprising, among other things, a fuel cell generating electricity and water, electric motor(s) coupled to the fuel cell to receive electricity and propel the vehicle, a water storage operatively coupled to the fuel cell and an auxiliary system, wherein the water storage is configured to receive water from the fuel cell and provide water to the auxiliary system, wherein the auxiliary system is operatively coupled to the fuel cell to utilize the water generated by the fuel cell, and the auxiliary system comprises a spraying system configured to spray water from the water storage into an environment outside of the vehicle.
The after-final amendment filed 7/19/2022 proposes an amendment to the claims which are sufficient to overcome the current 112(b) rejections as stated in the Final Office Action mailed 7/7/2022.
Further, the closest prior art includes Salvador et al. (US 6,432,568) which generally teaches a vehicle comprising a fuel cell stack and a water management system (Title, Abstract) and other prior art teaching various fuel cell vehicle applications such as Berlowitz et al. (US 2017/0271701) which discloses using water from the anode exhaust to off-set any water used in the grinding, mixing or other cement processes ([0244]), Horiguchi et al. (US 2002/0025460) which discloses a water spray nozzle which ejects liquid water from discharge gas at the cathode onto the surface of the cathode to prevent dehydration of the membrane and cool the cathode ([0048], [0050]), Tonks et al. (US 2017/0088010) which discloses a ground-preparation appliance device such as an ice resurfacing machine powered by a fuel cell (Title, Abstract, [0005], [0038], [0041]), Dickman et al. (US 2001/0049038) which discloses fuel cell stacks producing electric current delivered to a recreational vehicle (Title, Abstract, [0032], [0037]), and Justin (US 2020/0340624) which discloses a fuel cell truck which may be a street sweeper ([0025]-[0026]).  However, none of the prior art, alone or in combination, teach, suggest or render obvious a fuel cell vehicle comprising a water storage for storing water generated by the fuel cell, a spraying system configured to spray water provided by the water storage into an environment outside of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        7/29/2022